Citation Nr: 1726127	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include cognitive disorder, posttraumatic stress disorder (PTSD), and schizophrenia, and to include for the purposes of treatment under 38 U.S.C.A. § 1702.  


REPRESENTATION

Appellant represented by:	E. Gang, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from September 1953 to August 1955, to include duty in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2011 VA examination found no connection between military service and a mental disorder, but was not adequately explained. Other directives are stated below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA clinical and hospitalization treatment records from VA facilities in Puerto Rico and associate them with the electronic file, including but not limited to the "contemporaneous records" cited by the RO as reviewed in 2011.

2. Obtain the Social Security Administration file. Should records not be located after exhaustive efforts to obtain them have been made, so annotate the record and advise the Veteran.  

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the etiology of any currently present acquired psychiatric pathology.  In this respect, the examiner must address the following:  

*Was any current cognitive disorder, schizophrenia, and/or PTSD caused by active service, to include in Korea during the time immediately following the cessation of hostilities?  Alternatively, did psychoses originate within the first post-service year, or for treatment purposes, within two years after service separation?  

*The examiner is advised that while the Veteran's service in Korea in 1954 was after combat ceased in July 1953, the Korean Service Medal, as awarded to the Veteran was based on a finding the Department of Defense on account of a high degree of tension between North and South Korea and a very credible threat of a renewal of hostilities.  The reports of a fear of enemy activity, despite a ceasefire are considered credible.  

*The Veteran's reports of nightmares surrounding his Korean service should be addressed.  

*The Veteran's sporadic work history in the decade following his separation from active duty, to include periods of psychoses and alcohol abuse, should be addressed.  

*All VA, private, and SSA records should be reviewed and the long-standing nature of some degree of psychiatric pathology should be noted.  

*If psychoses manifested within the first two years following separation, and prior to 1957, such a fact should be reported.  

*THE EXAMINER  MUST FULLY EXPLAIN ALL OPINIONS OFFERED IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  THE MERE FACT THAT SERVICE TREATMENT RECORDS DO NOT DOCUMENT PSYCHIATRIC PATHOLOGY IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A RATIONALE.  

*ANY RECORDS OBTAINED IF WRITTEN IN SPANISH, SHOULD BE TRANSLATED TO THE ENGLISH LANGUAGE PRIOR TO RE-ADJUDICATION.  

4.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




